Citation Nr: 0515317	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-13 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition, 
to include as secondary to service-connected bilateral foot 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO determined that service 
connection was not warranted for a low back condition.  

In March 2005, the veteran was afforded a hearing before C. 
W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that he has a low back condition as a 
result of his service-connected foot condition.  In 
particular, it is essentially argued that his service-
connected bilateral foot condition has altered his gait and 
caused a low back condition.  See 38 C.F.R. § 3.310 (2004); 
see also Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected).  The veteran also testified that he sustained 
trauma to his back during training in service, in the form of 
carrying heavy loads on his back.  The Board notes that 
service connection is currently in effect for residuals of 
frostbite to the feet, with the right foot to include 
degenerative joint disease.  Each foot currently receives a 
separate 20 percent rating.

At his hearing, held in March 2005, the veteran asserted that 
he was receiving treatment from "Dr. Tran" at a VA facility 
in Lake City.

In this case, the most recent VA medical evidence of record 
are outpatient treatment reports dated in 2002, and the 
claims file does not currently contain any of the 
aforementioned VA medical evidence discussed by the veteran 
at his hearing.  On remand, this evidence should be obtained.  
See 38 U.S.C. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995).  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the veteran has not yet been afforded 
a VA examination of his spine.  On remand, he should be 
scheduled for an examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his low back since 2002.  
After securing any necessary releases, 
the RO should obtain these records of 
treatment for low back symptoms, to 
include VA records of treatment from Lake 
City dated after 2002.  

2.  The RO should schedule the veteran 
for an orthopedic examination in order to 
ascertain the nature and etiology of any 
current low back disability present.  If 
the veteran does not have a low back 
disorder, the examiner should so state.  

a) If the veteran does have a low back 
disorder, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's 
low back disorder was caused by his 
service.

b) If, and only if, the examiner 
determines that the veteran does not have 
a low back disorder as a result of his 
service, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's 
low back disorder was caused or 
aggravated by his service-connected 
bilateral foot disorder.  

c) If the examiner cannot express either 
of the requested opinions, the examiner 
should explain the reasons therefor.  The 
claims folders must be made available to 
and reviewed by the examiner in 
conjunction with the scheduled 
examination.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




